BERZON, Circuit Judge,
Concurring:
I join all but part III of the majority’s opinion. And because the appellees’ amenability to service of process in Germany is not disputed, I agree with the majority that Germany is an adequate alternative forum and therefore concur in the judgment.
I cannot join the discussion in Part III because it seems to suggest — albeit in dicta — that even were the issue of appellees’ amenability to process genuinely in dispute, the district court could have dismissed the complaint without imposing conditions to ensure amenability. As I understand the pertinent cases, amenability of the defendants to service of process with regard to the foreign forum is a sine qua non in determining a foreign forum’s adequacy. See Gulf Oil Corp. v. Gilbert, 330 U.S. 501, 506-07, 67 S.Ct. 839, 91 L.Ed. 1055 (1947) (“[i]n all cases in which the doctrine of forum non conveniens comes into play, it presupposes at least two forums in which the defendant is amenable to process; the doctrine furnishes criteria for choice between them”), superseded by statute on other grounds, as recognized in American Dredging Co. v. Miller, 510 U.S. 443, 449 n. 2, 114 S.Ct. 981, 127 L.Ed.2d 285 (1994); see also Piper Aircraft Co. v. Reyno, 454 U.S. 235, 254 n. 22, 102 S.Ct. 252, 70 L.Ed.2d 419 (1981); *1106Ceramic Corp. of America v. Inka Maritime Corp. Inc., 1 F.3d 947, 949 (9th Cir.1993) (characterizing. amenability to process as “threshold test” of adequacy). Nothing in Cheng v. Boeing Co., 708 F.2d 1406 (9th Cir.1983), cited by the majority, suggests that the adequate alternative forum requirement may be satisfied without a showing that defendants are amenable to process in the alternative forum.
If there is any substantial question concerning whether the defendants can be required to appear in the foreign forum, then the moving defendant has not met its burden and the district court is obliged either to refuse to invoke the forum non conveniens doctrine or to impose, as a condition of the dismissal, the requirement that the defendants accept the service of the foreign forum. See Ravelo Monegro v. Rosa, 211 F.3d 509, 514 (9th Cir.2000) (reversing unconditional dismissal where there was a substantial question concerning whether defendant could be compelled to appear in foreign forum).